Exhibits 10.9

 

SERVICES AGREEMENT

This SERVICES AGREEMENT is entered into on, and effective as of, August __, 2019
(the “Effective Date”) among TransMontaigne Management Company, LLC, a Delaware
limited liability company (“EmployeeCo”) and TLP Management Services, LLC, a
Delaware limited liability company (the “Operating Company”).  The above-named
entities are sometimes referred to in this Agreement (as defined herein) each as
a “Party” and collectively as the “Parties.”

WHEREAS, EmployeeCo employs certain individuals (the “Services Employees”) who
provide management, operational and administrative services as necessary to
operate the business of the Operating Company and its affiliates (the
“Services”).

NOW THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

ARTICLE I

Services

1.1       Provision of Services.  EmployeeCo agrees to provide to the Operating
Company and its affiliates the Services and such other services as may be
determined by the Parties from time to time.

1.2       Reimbursement and Allocation.  The Operating Company shall reimburse
EmployeeCo for all direct or indirect costs and expenses incurred by EmployeeCo
in connection with performing its obligations under this Agreement including,
but not limited to:

(a)        salaries of the Services Employees;

(b)        the cost of employee benefits for the Services Employees, including
401(k), pension, bonuses and health insurance benefits (whether through
insurance policies provided by third-parties or self-insurance);

(c)        costs associated with workers’ compensation claims and other disputes
or liabilities associated with the Services Employees;

(d)        severance costs with respect to any terminated Services Employees;
and

(e)        all sales, use, employment, excise, value added or similar taxes, if
any, that may be applicable from time to time with respect to the Services.

Such reimbursements shall be made by the Operating Company to EmployeeCo in
advance or immediately upon such costs being incurred, or otherwise in
accordance with historical practice, unless otherwise agreed between the
Operating Company and EmployeeCo.

 



1

 




1.3       Additional Fee.   As an additional fee, the Operating Company shall
also pay to EmployeeCo an amount equal to 1% of the amount of all reimbursements
made under Section 1.2, payable at the same time as such reimbursements, unless
otherwise agreed between the Operating Company and EmployeeCo.

1.4       Settlement of Obligations.  The Parties may settle their financial
obligations under this Agreement Pursuant to the Parties’ normal inter-affiliate
settlement processes.

ARTICLE II

Miscellaneous

2.1       Choice of Law; Submission to Jurisdiction.  This Agreement shall be
subject to and governed by the laws of the State of Colorado, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.  Each Party
hereby submits to the jurisdiction of the state and federal courts in the State
of Colorado and to venue in Denver, Colorado.

2.2       Entire Agreement.  This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

2.3       Termination of Agreement.  This Agreement shall remain in effect until
terminated by the Parties.  This Agreement may be terminated by (a) the written
agreement of the Parties or (b) by either Party upon 5 days written notice to
the other Party.  All payment obligations hereunder shall survive the
termination of this Agreement in accordance with their respective terms.

2.4       Amendment or Modification.  This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto.  Each
such instrument shall be reduced to writing and shall be designated on its face
an “Amendment” or an “Addendum” to this Agreement.

2.5       Assignment.  No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that either party hereto may make a collateral
assignment of this Agreement solely to secure working capital financing for such
party.

2.6       Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile transmission or in portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart hereof.

2.7       Severability.  If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.





2




2.8       Further Assurances.  In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

 

[Signature Page Follows]

 

 



3




IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first written above.

 

 

 

TRANSMONTAIGNE MANAGEMENT

 

COMPANY, LLC

 

By:

/s/ Daniel R. Revers

 

Name:

Daniel R. Revers

 

Title:

President

 

 

 

TLP MANAGEMENT SERVICES, LLC

 

 

 

By:

/s/ Michael A. Hammell

 

Name:

Michael A. Hammell

 

Title:

EVP, General Counsel

 

 

 

 

